 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDnicians,s but excluding all employees in the machine shop, includingtool and die makers, machinists, and their apprentices and regularhelpers, the shipping clerk,' all office clerical employees, and all guards,professional employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]There are two employeesin this classification.One performs chemical,and the other,electrical tests onthe Employer's products.Thesetests are essentially routine, and wefind that the laboratorytechniciansare neitherprofessional nor technical employees, and,accordingly,we shallinclude themin the unit.'The partiesagree, andwe find,that the shipping clerk is a supervisor within themeaning ofthe Act.DARLING RETAIL SHOPS CORP.andLOCAL 692, RETAIL CLERKS' INTER-NATIONAL ASSOCIATION,AFL,PETITIONER.Case No. 5-RC-1172.January 21,1953Decision and Certification of RepresentativePursuant to a stipulation for certification upon consent electionentered into on October 14, 1952, by the Darling Retail Shops Corp.,herein referred to as the Company, and Local 692, Retail Clerks'International Association, AFL, herein referred to as the Union,a secret ballot election was conducted under the supervision of theRegional Director on November 1, 1952. Thereafter a tally of ballotswas furnished the parties, revealing that of approximately 7 eligiblevoters, 6 valid ballots were cast.Of the valid ballots cast, 4 were forand 2 against the Union, and none was challenged.Timely objections to the conduct of the election were subsequentlyfiled by the Company on November 6, 1952. In accordance with theRules and Regulations of the Board, the Regional Director conductedan investigation and, on December 4, 1952, issued and duly servedupon the parties his report on objections to the election. In his report,the Regional Director found that the Company's objections raisedno substantial or material'issues which would justify setting asidethe election, and recommended that the objections be overruled, andthat the Union be certified as the exclusive representative for allemployees in the unit defined in the stipulation for certification uponconsent election within the meaning of Section 9 (a) of the NationalLabor Relations Act.On December 12, 1952, the Company filedexceptions to the Regional Director's determinations as to theobjections.102 NLRB No. 42. DARLING RETAILSHOPS CORP.465Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock and Peter-son].The Company's objections allege the following :1.The Union's representatives walked into the voting area im-mediately preceding the election and talked to employees in such amanner and under such circumstances as to prejudice the holding ofa fair election.2.The representatives and officials of the Union interfered withthe election during the voting time, placing themselves in such proxi-mate position in the voting area as to constitute electioneering.3.The Union deliberately confused the employees as to its collec-tive bargaining status by using the name of another company, trad-ing under a similar name at Cumberland, Maryland, in makingcertain representations to the employees.'As to the first objection, although the Union denies the allegedpreelection inquiry on the part of the two union representatives di-rected to an employee as to the whereabouts of a Board agent, theRegional Director found that the truth of the allegation was im-material because such conduct did not prejudice holding a fair elec-tion.We concur in this finding.The Regional Director found that the Company's second objectionalso is without merit.It is uncontroverted that the voting area waslocated in a stockroom at the far end of the store where the employeeswere allowed complete privacy in filling out and casting their bal-lots.There was no evidence presented of any overt acts of election-eering on the part of the union representative.The presence of aunion representative on a public thoroughfare, a considerable dis-tance from the polling place, and in the presence of a companyofficial, did not constitute interference with the election.The Com-pany, in excepting to the Regional Director's report on objections,contended that the mere presence of a union representative at or nearthe voting area, in itself constituted electioneering.In accord withBoard precedent,2 we must dismiss this contention as being withoutmerit.Inasmuch as no evidence has been submitted on the part of theCompany to support its third objection, and the Union denies theallegation, we find that such objection must be overruled.Accordingly, we shall, in agreement with the Regional Director,overrule the objections.'This is our understanding of the Employer's objection which was worded as follows :"The Union misrepresented the collectivebargainingstatus of the Company with that ofanother company trading under asimilar nameat Cumberland, Maryland.. . .2 Craddock-Terry Shoe Corporation,80 NLRB 1239. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertification of RepresentativesIt is hereby certified that Local 692, Retail Clerks' InternationalAssociation, AFL, has been designated and selected by a majority ofall full-time and regular part-time selling and nonselling employeesemployed by the Company at its Hagerstown, Maryland, store, ex-cluding warehouse employees, truck drivers, guards, professionals,and supervisors as defined in the Act, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, that organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with regardto rates of pay, wages, hours of employment, and other conditions ofemployment.NAMM'S INC.andREGINA FREIBERGandDEPARTMENT STORE EM-PLOYEES UNION, LOCAL 1250, INDEPENDENT, NOW KNOWN AS UNITEDDEPARTMENT STORE WORKERS OF NEW YORK, LOCALS 1250 AND1250-B, PARTY TO THE CONTRACTNAMM'S INC.andSARA GOLDESDEPARTMENT STORE EMPLOYEES UNION LOCAL 1250, INDEPENDENT,NOW KNOWN AS UNITED DEPARTMENT STORE WORKERS OF NEW YORK,LOCALS 1250 and 1250-BandREGINAFREIBERGDEPARTMENT STORE EMPLOYEES UNION LOCAL1250,INDEPENDENT,NOW KNOWN AS UNITED DEPARTMENTSTOREWORKERS OF NEW YORK,LOCALS 1250 AND 1250-B,andSARA GOLDES.Cases Nos. 2-CA-1130,2-CA-1379, 2-CB-372, and 2-CB-427. January 22, 1953Decision and OrderOn February 12, 1952, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint, as amended, and recommending that the complaintbe dismissed in its entirety.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a supporting brief.TheRespondent Company filed a brief in support of the IntermediateReport.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-102 NLRB No. 45.